Citation Nr: 0803785	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  97-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected low back 
disability.

2.  Entitlement to service connection for Morton's neuroma of 
the right foot.

3.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to a service-connected left 
foot disability.

4.  Entitlement to an increased rating for a low back 
disability, evaluated as 40 percent disabling prior to August 
1, 2002, and as 60 percent disabling therefrom.

5.  Entitlement to a temporary total evaluation based upon 
injections received in May 2003 for low back complaints.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1988 until August 
1989.  

These matters comes before the Board of Veterans' Appeals 
(BVA or Board) from December 1996, September 1998, August 
2000, and June 2002 rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

It is noted that appeals were also perfected as to claims of 
entitlement to service connection for abdomen scars and 
rhinitis.  However, the appellant withdrew those claims in a 
February 2004 communication.  As such, they are not the 
subject of the instant appeal.  

The matters listed on the title page of this decision were 
previously before the Board in March 2006.  At that time, the 
Board also granted a claim of entitlement to service 
connection for dysthymic disorder and depression.  
Accordingly, that matter is no longer in appellate status.  

The Board in March 2006 denied the veteran's headache, right 
foot, left ankle, and low back claims.  The veteran appealed 
the determination as to those issues to the United States 
Court of Appeals for Veterans Claims (Court).  She also 
appealed the Board's assignment of an initial 10 percent 
evaluation for herpes simplex virus of the lips and eyelids.  

In a June 2007 Order, the Court vacated the Board decision 
with respect to the headache, right foot, left ankle, and low 
back claims.  Those matters were remanded back to the Board 
for development consistent with the parties' Joint Motion for 
Partial Remand (Joint Motion).  The veteran's appeal with 
respect to the herpes simplex issue was dismissed by the 
Court.  As such, the March 2006 Board decision remains intact 
and that issue is no longer in appellate status. 

Also in the March 2006 Board decision, the issue of 
entitlement to a temporary total evaluation based upon 
injections received in May 2003 was remanded to the RO for 
additional development.  However, because of the veteran's 
appeal to the Court, the RO has not yet had the opportunity 
to carry out those remand instructions.  Therefore, this 
issue is again remanded to ensure that the development 
identified in March 2006 is accomplished.  Accordingly, the 
temporary total evaluation issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's enlistment examination did not note any 
defects referable to headaches, right foot neuroma, or a left 
ankle disability.

2.  While a report of medical history completed in service 
indicates a history of headaches prior to active service, 
there is no independent medical evidence indicating that a 
chronic headache disability preexisted active service.

3.  The service medical records do not reflect treatment for 
a chronic headache disability; the veteran's separation 
examination was objectively normal and headaches were not 
objectively documented for several years after the veteran's 
discharge from active service.  

4.  The weight of the competent evidence indicates that there 
was no causal relationship between current headaches and 
active service or any service-connected disability.

5.  A right foot neuroma was not indicated in service and was 
not shown for several years after the veteran's discharge; 
the competent evidence contains an opinion indicating that 
the current disorder was not due to the veteran's service-
connected Morton's neuroma of the left foot.

6.  A chronic left ankle disorder was not demonstrated in 
service; while treatment for foot pain is seen proximate to 
discharge, there were normal objective findings relating to 
the left ankle; the weight of the competent evidence 
indicates that the current disorder was not due to the 
veteran's service-connected Morton's neuroma of the left 
foot.

7.  Throughout the rating period on appeal, the veteran's low 
back disability has been productive of complaints of pain and 
limited motion; objectively, there has been no showing of 
pronounced intervertebral disc syndrome and no ankylosis of 
the spine.   


CONCLUSIONS OF LAW

1.  The claimed headaches were not incurred in or aggravated 
by service, and are not proximately due to, the result of, or 
aggravated by a service-connected disability. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.310 (2007).

2.  The claimed right foot Morton's neuroma was not incurred 
in or aggravated by service, and was not proximately due to, 
the result of, or aggravated by a service-connected 
disability. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 
(2007).

3.  The claimed left ankle disorder was not incurred in or 
aggravated by service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2007).

4.  The criteria for entitlement to an increased rating for a 
low back disability, evaluated as 40 percent disabling prior 
to August 1, 2002, and as 60 percent disabling therefrom, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293 (as effective prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002, until September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

It is noted that the veteran's left ankle claim stems from a 
December 1996 rating decision.  The right foot and low back 
claims are on appeal from a September 1998 rating action.  
The headache claims emanates from an August 2000 rating 
decision.  All of these determinations were rendered prior to 
enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decisions on the claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decisions by way of a letters 
sent to the appellant in August 2003 and September 2003 that 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to her claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claims, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession. 

Although the notice letters were not sent before the initial 
RO decisions in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a January 2004 statement of the case and 
supplemental statements of the case issued in January 2004, 
February 2004, and April 2004 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support her claims.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.

With respect to the Dingess requirements, a July 2006 
communication provided notice with respect to the laws 
pertaining to the assignment disability ratings and effective 
dates.  In any event, because the preponderance of the 
evidence is against the service connection claims any notice 
deficiency regarding Dingess would not unfairly prejudice the 
veteran here.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Moreover, regarding the increased rating issue, it is 
therefore inherent in the claim that the veteran had actual 
knowledge of the rating element of her claim.  Again, any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  In this regard, while the veteran had 
identified the King's Daughter's Clinics as a treatment 
provider, that facility responded to a VA request for records 
by stating they had none pertaining to the veteran.  The 
veteran was duly notified of the negative search result in an 
April 2004 supplemental statement of the case.  

Further regarding the duty to assist, the record contains the 
veteran's statements in support of her claim, to include 
testimony provided at an August 2004 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the above, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection

The veteran is claiming entitlement to service connection for 
headaches, a right foot injury (characterized as Morton's 
neuroma), and a left ankle disorder.  

It is observed that a December 1989 rating decision denied 
service connection for a right foot injury.  The veteran did 
not appeal that decision and it became final.  See 
38 U.S.C.A. § 7105.  Accordingly, new and material evidence, 
as defined under 38 C.F.R. § 3.156(a), would be required to 
reopen a service connection claim for a right foot injury.  
However, the Board does not construe the veteran's 
communications as an attempt to reopen this previously denied 
claim.  Rather, she is pursuing a new claim of service 
connection for Morton's neuroma (as opposed to a generic foot 
injury) which was not adjudicated by the RO in December 1989.  
Therefore, the claim of entitlement to service connection for 
Morton's neuroma of the right foot may be adjudicated on the 
merits at this time.  However, the broader claim of "right 
foot injury" is not in appellate status at this time.   

The December 1989 rating decision also denied a claim of 
entitlement to service connection for headaches.  However, a 
review of that rating determination shows that the RO never 
actually adjudicated whether any current headache disorder 
was causally related to active service.  Rather, it was 
simply (and erroneously) noted that headaches were not a 
ratable disease under the rating schedule.  In any event, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that this issue was never fully adjudicated in 
1989 and that consequently it may be considered on the merits 
at this time, without the need for the veteran to submit new 
and material evidence.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The headache and left ankle claims have also been raised on a 
secondary basis.  In this regard, it is noted that additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, a July 2003 VA examination reveals a diagnosis of post-
traumatic headaches, mixed, vascular and tension type.  A 
March 1999 VA examination report shows a diagnosis of status 
post Morton's neuroma, bilateral feet and a subsequent VA 
examination in October 2001 revealed probable right Morton's 
neuroma.  Finally, left ankle pain was noted upon VA joints 
examination in October 2001.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that current 
headache, right foot, and left ankle disabilities are 
established and the first element of a service connection 
claim has been satisfied as to these claims.  However, as 
will be discussed below, the remaining criteria necessary to 
establish service connection have not been met.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether the claimed disorders existed prior to the 
veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

The veteran's December 1987 enlistment examination did not 
indicate any headache, right foot or left ankle defects.  In 
fact, the veteran specifically denied headaches in a report 
of medical history completed at that time.  However, at the 
veteran's January 1989 separation examination, the report of 
medical history indicated that the veteran had experienced 
frequent headaches in conjunction with Bell's palsy since 
1986, prior to active service.  

Again, a preexisting headache condition was not noted at the 
veteran's December 1987 enlistment examination.  In this 
regard, the Federal Circuit Court in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

As noted above, the service medical records indicated that 
the veteran developed headaches after being diagnosed and 
treated for Bell's Palsy in 1986, which was about two years 
prior to her entrance into the service.  However, mere 
history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition; rather, independent medical evidence 
is needed to support a finding that the preexisting disorder 
increased in severity in service.  38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995). 

Based on the foregoing, then, the Board finds that the 
evidence of record is insufficient to rebut the presumption 
of soundness with respect to the veteran's headache claim.  
Accordingly, the appropriate question for consideration with 
respect to all service connection claims is whether the 
claimed disorder were incurred during active service.  

The service medical records do reflect treatment for 
bilateral foot pain in May 1988 and June 1988.  The 
impression was bilateral plantar fasciitis.  The June 1988 
report indicated that the condition was slowly resolving.  
Foot x-rays taken that month showed no abnormality and, with 
the exception of one treatment report in August 1988, no 
further foot complaints were indicated during service.  
Separation examination in May 1989 was objectively normal.  

Based on the foregoing, the service medical records fail to 
demonstrate that any chronic right foot or left ankle 
disability was incurred during active duty.  Similarly, a 
chronic headache disability was not shown in the service 
medical records.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the current headache, right foot, 
and left ankle problems are causally related to active 
service, for the reasons discussed below.  

Following discharge, the post-service medical evidence 
contains an October 1989 VA examination report which noted 
complaints of stress-related tension headaches in service.  
That report did not indicate current headache complaints and 
contained no diagnoses of a headache disability.  VA 
examination in March 1999 indicated a history of migraine 
headaches, apparently from 1997 onward.  VA clinical records 
in 1999 also revealed a history of migraine headaches, though 
a date of onset was not specified.  As previously noted, a 
July 2003 VA examination showed a diagnosis of post-traumatic 
headaches, mixed, vascular and tension type.  

With respect to the veteran's right foot claim, an October 
1989 VA examination report was negative for right foot 
complaints.  VA clinical records reflect treatment for the 
feet since the early 1990s.  Specifically, outpatient 
treatment reports dated in 1990 notation show that the 
veteran was treated for bilateral plantar fasciitis.  June 
1990 notations indicate that the veteran was examined due to 
status post excision Morton's neuroma of the left foot.  She 
had full range of motion of the right foot and the right foot 
joints were within normal limits.  

A January 1997 letter from C. Campbell, D.C. indicates that 
the veteran was in a motor vehicle accident in December 1996, 
and that she had herniated nucleus pulposus at L4-5 with 
radiculitis to the right leg, but not below the knee.  In 
addition, an October 1996 notation from the Houston VA 
Medical Center shows complaints of possible Morton's neuroma 
of the right foot, and a March 1999 VA examination report 
shows a diagnosis of status post Morton's neuroma, bilateral 
feet.

A March 2000 report from A. Shaibani, M.D., indicates that 
upon nerve conduction studies, the veteran presented limited 
findings suggestive of a right lateral plantar nerve lesion.  
Furthermore, in a March 2000 statement from Dr. Lugo-Miro, 
the veteran was diagnosed with plantar fasciitis and tarsal 
tunnel syndrome.

Regarding the left ankle claim, an October 1989 VA 
examination report was negative for any left ankle 
complaints.  April and May 1990 VA examination reports noted 
numbness and excruciating pain at the bottom of the left foot 
causing a limp irrespective of the shoes she was wearing.  
The reports also indicate that the veteran was diagnosed with 
old (resolved) Achilles tendonitis in service.

A February 1991 VA doctor's opinion shows that the veteran 
had surgery for correction/elimination of a left foot problem 
which was aggravated by marching during military service.  
Left ankle symptoms were indicated upon VA examination in 
March 1999, but x-rays taken at that time revealed no bone or 
joint space abnormality.  An October 2001 VA joints 
examination report, again, shows complaints of left ankle 
pain to palpation throughout the ankle medially, laterally, 
posteriorly and anteriorly.

As demonstrated by the evidence detailed above, the evidence 
of record does not document continuity of treatment for 
headaches, Morton's neuroma of the right foot, or a left 
ankle disorder.  Rather, the evidence reveals that the 
veteran's May 1989 separation examination was normal.  In the 
case of the headaches, the post-service evidence does not 
indicate objective findings and diagnosis for several years 
following the veteran's military discharge.  With respect to 
the right foot, while foot treatment is seen soon following 
service, such treatment was not referable to the claimed 
Morton's neuroma, which was not indicated until 1996, several 
years after separation from service.  Finally, regarding the 
left ankle, a post-service October 1989 VA examination was 
negative for any ankle complaints or findings, and x-rays 
taken in 1999, several years following separation from 
service, showed no abnormalities.  

The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Therefore, the normal separation examination, and the 
post-service medical history as previously described, leads 
the Board to conclude that the veteran's current headache, 
right foot Morton's neuroma, and left ankle disorder were not 
incurred in service.  

The Board acknowledges the veteran's August 2004 hearing 
testimony, in which she endorsed continuity of headache and 
foot symptomatology.  In this regard, the Board notes that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
No. 05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, the Board finds the normal separation 
examination, and the  relatively lengthy absence of 
documented headache, right foot Morton's neuroma, and left 
ankle findings to be more persuasive than the veteran's 
recollection of continuous symptoms in the distant past.  As 
such, although sincere in her beliefs, the veteran is not 
found to be credible in relating a history of continuing 
symptomatology as to the claimed disabilities.  Accordingly, 
her own statements as to symptomatology are an insufficient 
basis for finding that the currently diagnosed disorders were 
incurred in active service.  

Finally, the Board has considered the competent opinions of 
etiology included in the record, and find that they do not 
enable a grant of service connection for any of the veteran's 
claimed conditions.  

Regarding the headache claim, a VA examiner in July 2003 
concluded that, given the veteran's history of head and low 
back trauma during service, the veteran developed chronic low 
back pain and post traumatic headaches after the injury.  The 
examiner further noted that it appeared the headaches were 
caused by the same trauma which caused the low back pain.  
However, that examiner did not review the claims file, 
diminishing the probative value of that opinion.  Moreover, 
the examiner reversed his conclusion in a September 2003 
addendum to the July VA examination report.  At that time, 
the examiner found that there was no evidence to support that 
the veteran developed or experienced a worsening of the 
headaches after the in-service fall in 1988 or 1989.  
Additionally, the examiner concluded that there was no 
evidence to support that the headaches or low back pain were 
linked in any other way, as they were separate entities that 
potentially exacerbated each other as any chronic pain 
condition can enhance the perception of any other painful 
condition.

Because the September 2003 addendum was provided following a 
review of the record, and because it was accompanied by a 
clear rationale, it is found to be more probative than the 
earlier July 2003 opinion.  Indeed, it is the Board's duty to 
assess the credibility and probative value of evidence and, 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, 
no other competent evidence of record relates the currently 
diagnosed headaches to active service or to a service-
connected disability.

Regarding the right foot Morton's neuroma, the record 
contains no competent opinion causally relating the disorder 
to active service.  Regarding secondary service connection, a 
VA examiner in October 2001 found no evidence throughout the 
records to suggest a causal relationship between the 
veteran's right foot symptoms and the service-connected left 
foot Morton's neuroma.  No other competent opinion of record 
supports an award of service connection on either a direct or 
secondary basis.  

Finally, regarding the left ankle claim, an October 1996 VA 
outpatient treatment report noted that the veteran was 
examined for left foot status post neuroma.  The examiner at 
that time believed the veteran's left ankle complaints were 
secondary to gait deviations.  

The above finding does not warrant a grant of service 
connection, however.  Indeed, a chronic left ankle disability 
was not established at the time.  To the contrary, x-rays 
taken 3 years later in March 1999 revealed a left ankle with 
no bone or joint space abnormality.  More importantly, a VA 
examiner in March 1999 expressed the opinion that there was 
no connection between the left ankle symptoms and either the 
surgical procedure or her injury to the lumbar spine, 
although there was a left foot scar due to the resection of 
the Morton's neuroma.  Specifically, the examiner noted that 
he did not find the left ankle sprain was due to the service-
connected left foot Morton's neuroma.  As this opinion was 
reached after a review of the claims file, and following a 
thorough examination of the veteran, it is found to be highly 
probative.  Moreover, this conclusion was again reached by a 
VA examiner in October 2001, who found that there was no 
evidence throughout the records to suggest a causal 
relationship between the left ankle symptoms and the service-
connected left foot Morton's neuroma.  No further competent 
opinion of record supports an award of service connection on 
either a direct or secondary basis.  

The veteran herself believes that her currently diagnosed 
headache, Morton's neuroma right foot, and left ankle 
disorder are causally related to active service or, 
alternatively, are secondary to her service-connected 
disabilities.  However, she has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, her lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record does not demonstrate 
that the currently diagnosed headache, Morton's neuroma right 
foot, and left ankle disorder are causally related to active 
service or to any service-connected disabilities.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Increased rating

The veteran is claiming entitlement to an increased rating 
for a low back disability.  His claim for an increase was 
received in April 1997.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 2007).

In the present case, the veteran is assigned a 40 percent 
evaluation for his low back disability for the portion of the 
rating period prior to August 1, 2002.  From August 1, 2002, 
a 60 percent evaluation is in effect.

The Board will first consider whether an evaluation in excess 
of 40 percent is warranted prior to August 1, 2002.

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

Throughout the period in question, prior to August 1, 2002, 
the earliest version of the law applies.  The veteran's 40 
percent rating was pursuant to Diagnostic Code 5293.  Under 
that Code section, as in effect at that time, a 40 percent 
rating was warranted for intervertebral disc syndrome, 
severe, recurring attacks, with intermittent relief.  In 
order to be entitled to the next-higher 60 percent rating, 
the evidence must show pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The evidence here shows that the veteran has been treated for 
back problems by VA and private health care providers 
throughout the rating period in question.  January 1997 
notations from the Campbell Chiropractic Clinic show the 
veteran was treated for back injuries she sustained in a 
motor vehicle accident on December 24, 1996.  December 1996 
Emergency Room hospitalization records confirm this fact.

Upon VA examination in January 1998, the veteran had forward 
flexion of the lumbar spine to 30 degrees.  Lumbar extension 
was to 15 degrees, and lateral bending was from 15-20 
degrees.  Rotation was normal.  There was pain on palpation 
of the spinous processes and at the lumbosacral junction 
bilaterally, especially on the right.  The veteran was 
wearing a lumbosacral corset with steel stays.  Straight leg 
raise could be done to 90 degrees, and Lasegue's and Patrick 
tests were negative.  Neurologic and sensory examination was 
normal.

A March 1999 VA examination report notes that the veteran was 
able to forward flex to 45 degrees, extend to 20 degrees, and 
right/left side bend to 25 degrees.  She was able to toe/heel 
walk normally.  She had some symptoms of invalid and 
nonorganic responses, including increased low back pain with 
axial loading of the cervical spine and low back pain with 
light touch.  Neurological evaluation showed physiologic and 
symmetrical reflexes, strength, sensation in both lower 
extremities, normal internal/external rotation of the hips, 
normal pulse, and negative bilateral straight leg raising.  

An October 2001 VA joints examination report reveals she uses 
a cane, but did not have an antalgic gait.  She was able to 
flex her lumbar spine to 50 degrees, extend to 15 degrees, 
and bilateral bend to 25 degrees.  Toe/heel walking was 
within normal limits.  Neurological evaluation showed 
physiologic and symmetrical reflexes, strength and sensation 
in both lower extremities.  Internal/external rotation of the 
hips was within normal limits with complaints of mild back 
pain.  Straight leg raising was negative bilaterally.  
Waddell's findings remained positive with invalid and 
nonorganic responses, with complaints of low back pain which 
worsened with superficial skin pinching.

The evidence of record, as detailed in pertinent part above, 
is not found to warrant assignment of a 60 percent rating 
under Diagnostic Code 5293 as in effect prior to August 1, 
2002.  Indeed, a disability picture consistent with 
pronounced intervertebral disc syndrome has not been shown 
during the period in question.  Rather, neurologic and 
sensory findings were overwhelmingly normal during the period 
in question.  Accordingly, the old version of Diagnostic Code 
5293 cannot serve as a basis for an increased rating here.  

The Board has considered whether any alternate Diagnostic 
Code could enable a rating in excess of 40 percent prior to 
August 1, 2002.  However, Diagnostic Code 5292, addressing 
limitation of lumbar motion, and Diagnostic Code 5295, 
concerning lumbosacral strain, both afford a maximum benefit 
of 40 percent.  Furthermore, as the evidence does not 
indicate vertebral fracture, an evaluation under Diagnostic 
Code 5285 is not for application.  Likewise, as there is no 
showing of ankylosis, higher evaluations under Diagnostic 
Code 5286 or 5289 are not warranted.  There are no other 
relevant Code sections for consideration.  

In sum, the evidence of record does not justify a rating in 
excess of 40 percent for the veteran's low back disability 
for the period prior to August 1, 2002.

With respect to the claim for an increased rating in excess 
of 60 percent, effective as of August 1, 2002, for the 
service-connected low back disability, the Board notes that 
60 percent is the maximum rating assignable under both the 
old and new criteria for intervertebral disc syndrome, See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as effective prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5243 
(as effective September 23, 2002).  However, the Board will 
consider other applicable rating criteria in light of Butts 
v. Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted).  

In this case, under the old criteria for evaluating spine 
limitation of motion, a 100 percent rating is assignable if 
the evidence shows that the low back disability is 
characterized by unfavorable complete bony fixation of the 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5286 (as 
effective prior to September 26, 2003).  In addition, the new 
criteria for back disabilities allow for the assignment of a 
100 percent rating if the veteran has, with or without 
symptoms such as pain, stiffness or aching, unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(as effective September 26, 2003).  

Upon a review of the evidence dated as of August 2002, the 
Board finds that the evidence does not support that the 
veteran's service-connected low back disability has been 
characterized by unfavorable complete bony fixation of the 
spine; or by unfavorable ankylosis with or without symptoms 
such as pain, stiffness or aching.  Per August 2002 records 
from the Pain Treatment Center, the veteran's low back has 
flexion to 30 degrees with increased pain.  And, per an 
August 2003 VA spine examination report, she had pain 
episodes about 5 to 6 times per month, lasting for several 
weeks.  However, again, she had flexion to 85 degrees, 
extension to 25 degrees, right lateral bending to 30 degrees, 
and left lateral bending to 35 degrees; most movements with 
pain.  Simply put, as of August 2002, the veteran's low back 
disability is not characterized by bony fixation or ankylosis 
(unfavorable, complete or otherwise).    

For the foregoing reasons, the Board finds that the claim for 
increased ratings, prior to and as of August 2002, for the 
service-connected back disability must be denied.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, while the evidence does indicate that the veteran 
missed some time at work due to her low back disability, the 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Service connection for headaches is denied.

Service connection for Morton's neuroma of the right foot is 
denied.

Service connection for a left ankle disorder is denied.

An increased rating for a low back disability, evaluated as 
40 percent disabling prior to August 1, 2002, and as 60 
percent disabling therefrom, is denied.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

As explained in the INTRODUCTION, the Board in March 2006 
remanded the issue of entitlement to a temporary total 
evaluation based upon injections received in May 2003 for low 
back complaints.  However, the RO has never had an 
opportunity to accomplish the requested development, because 
the claims folder was at the Court in conjunction with the 
veteran's appeal.  Therefore, the March 2006 remand 
instructions will be reiterated here, to ensure that this 
development is undertaken as originally intended.

The veteran had stated during an August 2004 hearing before 
the undersigned that, subsequent to the May 2003 back 
treatment in question, she had to be confined at home in the 
sense that she was not able to return to work.  The veteran's 
treating physician eventually gave her the week off after not 
being able to go to work for a couple of days.  Reportedly, 
she came to work for two days out of that week, and she was 
not able to drive.  She later got another note from her 
doctor giving her an additional week off. 

Furthermore, she testified that she was on a series of three 
epidural injections for one month, which the Board 
acknowledges April 2003 notations from the Kelsey-Seybold 
Clinic confirm.  The operative reports refer to the 
injections as a surgical procedure.  She states that by the 
time she was able to return to work, it was time for her 
second and third injections, which in turn required her to 
take more time off from work.

The Board finds that the veteran's testimony is credible and 
acknowledges that the record is devoid of any evidence, 
including copies of the veteran's doctor's notes or her 
employer's leave statements, showing that she in fact was out 
of work for the claimed period of time due to her May 2003 
back treatment.   

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  Contact the veteran and ask that she 
identify all sources of private and/or VA 
medical treatment for the injections 
received in May 2003 for low back 
complaints, and to furnish signed 
authorizations for release of the private 
or VA records, as appropriate.  The RO 
should then attempt to obtain these 
records if appropriate.  All records 
obtained should be added to the claims 
folders.  If requests for any private/VA 
treatment records are not successful, the 
RO should inform the veteran of the non-
response so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. § 3.159 
(2007).

2.  Request or tell the veteran to 
provide any evidence in her possession 
that pertains to her claim, specifically 
including any copies of the doctor's 
notes authorizing the veteran that she be 
absent from work following the May 2003 
treatment(s) and any copies of her 
employer's leave statement reflecting 
such absence.  The veteran should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
her claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.   

3.  Review the claims folders and ensure 
that all of the foregoing development 
efforts have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above-
referenced development, readjudicate the 
claim of entitlement to a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30, 
based upon injections received in May 
2003 for low back complaints.  If the 
claim remains denied, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002), which sets forth the legal 
criteria pertinent to this appeal, 
including all regulations related to the 
VCAA.  The veteran should also be given 
the opportunity to respond before the 
case is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



 

______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


